Citation Nr: 0003180	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that granted service connection for PTSD 
and assigned a 50 percent evaluation from August 5, 1991.  


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for PTSD 
is plausible and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran's service-connected PTSD is manifested by 
nightmares, startle reaction, hypervigilance, social 
isolation, panic attacks, and social isolation, such that his 
reliability, flexibility, and efficiency have been impaired 
to an extent that he is demonstrably unable to obtain or 
retain substantially gainful employment from August 5, 1991.  


CONCLUSIONS OF LAW

1.  The claim for an increased rating for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met from August 5, 1991.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999) 
(38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 prior to 
November 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the veteran's claim 
for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations and hearings, and treatment records 
have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  Further, since this 
is an initial rating, the rule from Francisco v. Brown, 
7 Vet. App. 55 (1994), that the present level of disability 
is of primary importance is not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings. Id. at 125.  

In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

The record is uniformly clear that the veteran has been 
unemployed since August 5, 1991.  The record also indicates 
that his residence during this period has been in a basement 
apartment in his mother's home.  An April 1992 letter from a 
private psychological consultant indicates that the veteran's 
symptoms related to his PTSD were severe and overwhelming.  A 
hospital discharge summary, relating to a March and April 
1993 private hospitalization, reflects that the veteran was 
very bitter about Vietnam and his PTSD.  It indicates that 
this had paralyzed him from getting on with his life and that 
he would need intensive help with this.  

The report of a June 1992 VA psychiatric examination reflects 
that the veteran was extremely tremulous and that his affect 
was anxious.  He was menacing, sullen, and threatening.  He 
acknowledged depression and suicidal ideas.  He indicated 
that he had no feelings for anyone any more and would get in 
fights and was dangerous.  He acknowledged homicidal 
impulses.  Insight was fair and he was spontaneous, relevant, 
logical, and coherent.  The diagnosis included PTSD with 
secondary major depression.  

A July 1998 letter from Michael W. Ernst, D.O., a private 
osteopath, reflects that, on psychiatric evaluation, the 
veteran reported panic attacks.  He was paranoid and 
hypervigilant.  On mental status examination he was alert and 
oriented.  His attention and concentration were poor.  The 
diagnosis included PTSD and the GAF was indicated to be 45.  

The report of a December 1998 VA psychological evaluation 
reflects that the veteran had nightmares, startle reaction, 
hypervigilance, social isolation, and panic attacks.  His 
insight and judgment were fair.  He did have a death wish, as 
well as insomnia and irritability.  The diagnosis included 
PTSD and secondary depression.  The global assessment of 
functioning (GAF) referable to PTSD was indicated to be 50.  

An April 1999 VA treatment record notes the veteran's long-
term history of unemployment and having resided by himself in 
an apartment for the previous 10 years.  It also notes that 
the veteran was angry and irritable.  The impression was PTSD 
with the GAF indicated to be 25 and 25 for the prior year.  

The Diagnosic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), reflects that a GAF score of 21 to 30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas, e.g., 
no job.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  

With consideration of the veteran's unemployment as well as 
social status since August 5, 1991, as well as the above-
referenced medical findings, the Board concludes that 
symptoms related to the veteran's PTSD have been fairly 
similar throughout the period from August 5, 1991.  While the 
veteran does have physical disability as well, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's state of unemployment since 
August 5, 1991, is related to his PTSD.  In resolving all 
doubt in the veteran's behalf, a 100 percent evaluation for 
PTSD is warranted from August 5, 1991, on the basis that he 
has been unemployable due to his PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); Johnson.  


ORDER

An increased rating of 100 percent from August 5, 1991, is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

